J-S01013-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                      Appellee                 :
                                               :
               v.                              :
                                               :
    KADEEM SHATIM ALFORD                       :
                                               :
                      Appellant                :       No. 988 MDA 2016


             Appeal from the Judgment of Sentence March 29, 2016
               In the Court of Common Pleas of Lycoming County
              Criminal Division at No(s): CP-41-CR-0001237-2015


BEFORE:      GANTMAN, P.J., DUBOW, J., and MUSMANNO, J.

MEMORANDUM BY GANTMAN, P.J.:                         FILED FEBRUARY 03, 2017

       Appellant, Kadeem Shatim Alford, appeals from the judgment of

sentence entered in the Lycoming County Court of Common Pleas, following

his jury trial convictions of one count each of knowing or intentional

possession of a controlled substance, delivery of a controlled substance,

possession of a controlled substance with the intent to deliver (“PWID”),

possession of drug paraphernalia, and criminal use of communication

facility.1 We affirm and grant counsel’s petition to withdraw.

       The relevant facts and procedural history of this case are as follows.

On April 20, 2015, Ms. Kristin Terry received a text message from an
____________________________________________


1
   35 P.S. § 780-113(a)(16), (a)(30), (a)(32); 18 Pa.C.S.A. § 7512.
respectively.
J-S01013-17


unknown number stating that “Big Blue” (Appellant’s alias) had heroin for

sale.    Ms. Terry and Appellant arranged for the location of the heroin

purchase to be in the Domino’s Pizza parking lot in the City of Williamsport.

Ms. Terry and her female friend drove to meet Appellant for the heroin.

When the women arrived and Appellant entered the vehicle, the women

asked to sample the heroin.

        That same day, the police were informed of an erratic driver traveling

along a highway in the City of Williamsport, and that the vehicle had turned

into the parking lot of a Domino’s Pizza.       When the police arrived and

approached the vehicle, Captain Jody Miller observed two females, one in

the driver seat and the other in the passenger seat, and one male,

Appellant, in the rear driver’s side seat. The driver, Ms. Terry, had in her

hand a hypodermic needle and two blue glassine baggies filled with a

substance. Appellant slowly tried to hide the forty-three remaining glassine

baggies from Captain Miller, by pushing them into the area between the

vehicle’s center console and the driver’s seat, near Ms. Terry’s leg. When

Captain Miller saw Appellant’s furtive actions, she ordered the passengers to

show their hands. Instead, Appellant attempted to escape the vehicle and

flee on foot.

        Captain Miller apprehended Appellant, arrested him, and searched

him.     Captain Miller discovered approximately $200.00 in United States

currency and two cellular phones.     The police never recovered the cellular


                                     -2-
J-S01013-17


phone records of Appellant’s phones or Ms. Terry’s phone.         At trial, the

Commonwealth’s expert testified that people who sell illegal drugs commonly

carry two phones, one for their illegal business and the other for their

personal use.

        On May 5, 2015, the Commonwealth filed a criminal complaint against

Appellant charging him with knowing or intentional possession of a

controlled substance, delivery of a controlled substance, PWID, possession of

drug paraphernalia, and criminal use of communication facility. A jury trial

was held on January 25, 2016.         The following day, the jury convicted

Appellant of all charges. On March 29, 2016, the court sentenced Appellant

to an aggregate term of 33 to 132 months’ imprisonment, plus a fine and

the costs of prosecution.

        On April 8, 2016, Appellant filed a post-sentence motion, challenging

the discretionary aspects of his sentence and the sufficiency of the evidence

with respect to each of Appellant’s convictions. On May 23, 2016, the court

denied Appellant relief. Appellant timely filed a notice of appeal on June 16,

2016.     On June 28, 2016, the court ordered Appellant to file a concise

statement of errors complained of on appeal, pursuant to Pa.R.A.P. 1925(b).

Appellant timely complied on July 18, 2016. On October 26, 2016, counsel

filed an Anders brief and a petition for leave to withdraw in this Court.

        As a preliminary matter, counsel seeks to withdraw his representation

pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d


                                     -3-
J-S01013-17


493 (1967) and Commonwealth v. Santiago, 602 Pa. 159, 978 A.2d 349

(2009). Anders and Santiago require counsel to: (1) petition the Court for

leave to withdraw, certifying that after a thorough review of the record,

counsel has concluded the issues to be raised are wholly frivolous; (2) file a

brief referring to anything in the record that might arguably support the

appeal; and (3) furnish a copy of the brief to the appellant and advise him of

his right to obtain new counsel or file a pro se brief to raise any additional

points the appellant deems worthy of review. Santiago, supra at 173-79,

978 A.2d at 358-61.      Substantial compliance with these requirements is

sufficient.   Commonwealth v. Wrecks, 934 A.2d 1287, 1290 (Pa.Super.

2007). After establishing that counsel has met the antecedent requirements

to withdraw, this Court makes an independent review of the record to

confirm that the appeal is wholly frivolous. Commonwealth v. Palm, 903

A.2d 1244, 1246 (Pa.Super. 2006).

      In Santiago, supra, our Supreme Court addressed the briefing

requirements where court-appointed appellate counsel seeks to withdraw

representation:

          Neither Anders nor [Commonwealth v. McClendon, 495
          Pa. 467, 434 A.2d 1185 (1981)] requires that counsel’s
          brief provide an argument of any sort, let alone the type of
          argument that counsel develops in a merits brief. To
          repeat, what the brief must provide under Anders are
          references to anything in the record that might arguably
          support the appeal.

                                  *    *    *


                                      -4-
J-S01013-17


         Under Anders, the right to counsel is vindicated by
         counsel’s examination and assessment of the record and
         counsel’s references to anything in the record that
         arguably supports the appeal.

Santiago, supra at 176, 177, 978 A.2d at 359, 360. Thus, the Court held:

         [I]n the Anders brief that accompanies court-appointed
         counsel’s petition to withdraw, counsel must: (1) provide a
         summary of the procedural history and facts, with citations
         to the record; (2) refer to anything in the record that
         counsel believes arguably supports the appeal; (3) set
         forth counsel’s conclusion that the appeal is frivolous; and
         (4) state counsel’s reasons for concluding that the appeal
         is frivolous. Counsel should articulate the relevant facts of
         record, controlling case law, and/or statutes on point that
         have led to the conclusion that the appeal is frivolous.

Id. at 178-79, 978 A.2d at 361.

      Instantly, Appellant’s counsel filed a petition to withdraw. The petition

states counsel conducted a conscientious review of the record and

determined the appeal is wholly frivolous. Counsel also supplied Appellant

with a copy of the brief and a letter explaining Appellant’s right to retain new

counsel or to proceed pro se to raise any additional issues Appellant deems

worthy of this Court’s attention. (See Letter to Appellant, dated October 26,

2016). In the Anders brief, counsel provides a summary of the facts and

procedural history of the case.    Counsel’s argument refers to relevant law

that might arguably support Appellant’s issues. Counsel further states the

reasons for his conclusion that the appeal is wholly frivolous.      Therefore,

counsel has substantially complied with the requirements of Anders and

Santiago.


                                     -5-
J-S01013-17


      Counsel raises the following issues on Appellant’s behalf:

         WHETHER AN APPLICATION TO WITHDRAW AS COUNSEL
         SHOULD    BE   GRANTED    WHERE   COUNSEL HAS
         INVESTIGATED THE POSSIBLE GROUNDS FOR APPEAL
         AND FINDS THE APPEAL FRIVOLOUS[?]

         WHETHER THE COMMONWEALTH PRESENTED SUFFICIENT
         EVIDENCE TO CONVICT [APPELLANT] OF DELIVERY OF A
         CONTROLLED SUBSTANCE, CRIMINAL      USE OF     A
         COMMUNICATION    FACILITY,  POSSESSION    OF   A
         CONTROLLED SUBSTANCE, AND POSSESSION OF DRUG
         PARAPHERNALIA[?]

(Anders Brief at 6).

      Appellant argues the Commonwealth presented insufficient evidence to

convict Appellant of each of his convictions, even though the Commonwealth

questioned Ms. Terry and Captain Miller regarding the events leading up to

Appellant’s arrest, and the parties stipulated that the chain of custody of the

glassine baggies had not been broken and that the substance in the baggies

tested positive for heroin. Appellant concludes the record evidence failed to

support each of his convictions. We disagree.

      A challenge to the sufficiency of the evidence implicates the following

legal principles:

         The standard we apply in reviewing the sufficiency of the
         evidence is whether viewing all the evidence admitted at
         trial in the light most favorable to the verdict winner, there
         is sufficient evidence to enable the fact-finder to find every
         element of the crime beyond a reasonable doubt. In
         applying [the above] test, we may not weigh the evidence
         and substitute our judgment for the fact-finder.            In
         addition, we note that the facts and circumstances
         established by the Commonwealth need not preclude every
         possibility of innocence.        Any doubts regarding a

                                     -6-
J-S01013-17


          defendant’s guilt may be resolved by the fact-finder unless
          the evidence is so weak and inconclusive that as a matter
          of law no probability of fact may be drawn from the
          combined circumstances. The Commonwealth may sustain
          its burden of proving every element of the crime beyond a
          reasonable doubt by means of wholly circumstantial
          evidence. Moreover, in applying the above test, the entire
          record must be evaluated and all evidence actually
          received must be considered. Finally, the [finder] of fact
          while passing upon the credibility of witnesses and the
          weight of the evidence produced, is free to believe all, part
          or none of the evidence.

Commonwealth v. Jones, 874 A.2d 108, 120-21 (Pa.Super. 2005)

(quoting Commonwealth v. Bullick, 830 A.2d 998, 1000 (Pa.Super.

2003)).

     The Controlled Substance, Drug, Device and Cosmetic Act defines the

offenses of possession of a controlled substance, delivery of a controlled

substance, PWID, and possession of drug paraphernalia, as follows:

          § 780-113. Prohibited acts; penalties

             (a) The following acts and the causing thereof within
          the Commonwealth are hereby prohibited:

                                     *     *    *

                (16) Knowingly or intentionally possessing a
             controlled or counterfeit substance by a person not
             registered under this act, or a practitioner not
             registered or licensed by the appropriate State board,
             unless the substance was obtained directly from, or
             pursuant to, a valid prescription order or order of a
             practitioner, or except as otherwise authorized by this
             act.

                                     *     *    *

                (30)   Except   as       authorized   by   this   act,   the

                                          -7-
J-S01013-17


           manufacture, delivery, or possession with intent to
           manufacture or deliver, a controlled substance by a
           person not registered under this act, or a practitioner
           not registered or licensed by the appropriate State
           board, or knowingly creating, delivering or possessing
           with intent to deliver, a counterfeit controlled
           substance.

                                 *    *    *

              (32) The use of, or possession with intent to use,
           drug paraphernalia for the purpose of planting,
           propagating,     cultivating,  growing,    harvesting,
           manufacturing, compounding, converting, producing,
           processing, preparing, testing, analyzing, packing,
           repacking, storing, containing, concealing, injecting,
           ingesting, inhaling or otherwise introducing into the
           human body a controlled substance in violation of this
           act.

                                 *    *    *

35 P.S. § 780-113(a)(16), (30), (32).       Additionally, PWID requires the

Commonwealth to prove beyond a reasonable doubt that the defendant both

possessed the controlled substance and had the intent to deliver:

        When determining whether a defendant had the requisite
        intent to deliver, relevant factors for consideration are the
        manner in which the controlled substance was packaged,
        the behavior of the defendant, the presence of drug
        paraphernalia, and large sums of cash. Expert opinion
        testimony is also admissible concerning whether the facts
        surrounding the possession of controlled substances are
        consistent with an intent to deliver rather than with an
        intent to possess it for personal use. The expert testimony
        of a witness qualified in the field of drug distribution,
        coupled with the presence of drug paraphernalia, is
        sufficient to establish intent to deliver.

Commonwealth v. Carpenter, 955 A.2d 411, 414 (Pa.Super. 2008)

(internal citations and quotation marks omitted).

                                     -8-
J-S01013-17


      Section 7512 of the Pennsylvania Crimes Code defines the offense of

criminal use of communication facility in relevant part as follows:

         § 7512. Criminal use of communication facility

            (a) Offense defined.—A person commits a felony of
         the third degree if that person uses a communication
         facility to commit, cause or facilitate the commission or the
         attempt thereof of any crime which constitutes a felony
         under this title or under [The Controlled Substance, Drug,
         Device and Cosmetic Act]. …

                             *    *    *

            (c) Definition.—As used in this section, the term
         “communication facility” means a public or private
         instrumentality used or useful in the transmission of signs,
         signals, writing, images, sounds, data or intelligence of
         any nature transmitted in whole or in part, including, but
         not limited to, telephone, wire, radio, electromagnetic,
         photoelectronic or photo-optical systems or the mail.

18 Pa.C.S.A. § 7512 (a), (c). “[T]he Commonwealth must prove beyond a

reasonable doubt that: (1) [Appellant] knowingly and intentionally used a

communication facility; (2) [Appellant] knowingly, intentionally or recklessly

facilitated an underlying felony; and (3) the underlying felony occurred.”

Commonwealth v. Moss, 852 A.2d 374, 382 (Pa.Super. 2004). Facilitation

has been defined as “any use of a communication facility that makes easier

the commission of the underlying felony.” Id.

      Instantly, the trial court provided the following reasoning with regard

to Appellant’s sufficiency of the evidence issue as follows:

         [Appellant] contends the Commonwealth failed to present
         sufficient evidence to establish that he possessed the
         controlled substance in question. At trial Kristin Terry

                                      -9-
J-S01013-17


        testified that after receiving a text message from “Big
        Blue” she was instructed to go to Domino’s in Williamsport.
        Upon arriving at Domino’s [Appellant] got into the back
        seat of her vehicle. When [Ms.] Terry asked to “try the
        product” [Appellant] handed her two glassine bags. Upon
        the almost immediate arrival of the police, Ms. Terry
        testified that [Appellant] placed heroin between the
        console of her vehicle and her leg. Trooper Miller also
        testified as to “furtive” actions by [Appellant] in the back
        seat of the vehicle. This testimony was clearly sufficient
        for the jury to find that [Appellant] actually possessed the
        heroin in question.

        While for reasons we were simply unable to understand at
        trial, the arresting officers failed to conduct any
        investigation with respect to a text message or the cell
        phones taken from [Appellant]. On the other hand, Ms.
        Terry clearly testified that she received a text message on
        a communication facility, and that consistent with that text
        message [Appellant] got into the back seat of her vehicle.
        The jury was certainly able to reach the conclusion that it
        was [Appellant] who sent the text message through the
        use of a communication facility.

(Trial Court Opinion, filed on May 23, 2016, at 1-2). The record supports

the court’s analysis.   Appellant text messaged Ms. Terry stating he had

heroin for sale.   Ms. Terry and Appellant arranged for the location of the

heroin purchase. When Ms. Terry and her female friend met Appellant, the

women asked to sample Appellant’s heroin.       Shortly after Captain Miller

arrived at the scene, Appellant tried to hide the remaining glassine baggies

near Ms. Terry’s leg. Following Appellant’s arrest, Captain Miller discovered

two cellular phones on Appellant, which the Commonwealth’s expert testified

are items consistent with those belonging to a person who sells drugs.

Based on the foregoing, the Commonwealth presented sufficient evidence to


                                   - 10 -
J-S01013-17


support each of Appellant’s convictions. See Jones, supra; 35 P.S. § 780-

113(a)(16), (30), (32); Carpenter, supra; 18 Pa.C.S.A. § 7512 (a); Moss,

supra. Accordingly, we affirm the judgment of sentence, and following our

independent review of the record, we grant counsel’s petition to withdraw.

     Judgment of sentence affirmed; counsel’s petition to withdraw is

granted.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/3/2017




                                   - 11 -